Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
    Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
    303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
    corrections@akcourts.us.



             THE SUPREME COURT OF THE STATE OF ALASKA

PAIGE VONDER HAAR,          )
                            )                         Supreme Court No. S-15385
              Appellant,    )
                            )                         Superior Court No. 4FA-12-02476 CI
          v.                )
                            )                         OPINION
STATE OF ALASKA,            )
DEPARTMENT OF               )                         No. 7005 – May 1, 2015
ADMINISTRATION, DIVISION OF )
MOTOR VEHICLES,             )
                            )
              Appellee.     )
                            )

            Appeal from the Superior Court of the State of Alaska,
            Fourth Judicial District, Fairbanks, Patrick S. Hammers,
            Judge pro tem.

            Appearances: Michael A. Stepovich, Stepovich & Vacura
            Law Office, Fairbanks, for Appellant. Harriet Dinegar Milks,
            Assistant Attorney General, Juneau, David A. Wilkinson,
            Assistant Attorney General, Fairbanks, and Michael C.
            Geraghty, Attorney General, Juneau, for Appellee.

            Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
            Bolger, Justices.

            MAASSEN, Justice.
I.       INTRODUCTION

              The owner of a “1972 Noland car” sought to title and register it as a “low-
speed vehicle,” a special category of vehicles deemed roadworthy under Alaska law.
The vehicle lacked a previous title, registration, or any other document from which its
compliance with the applicable safety standards could be inferred. A cursory inspection
failed to satisfy the Department of Administration, Division of Motor Vehicles (DMV),1
that the vehicle met those standards, and the DMV refused to title and register it as a low-
speed vehicle. Following an evidentiary hearing, a hearing officer upheld that decision,
which was affirmed again on appeal to the superior court. The owner appeals to this
court.
              We affirm the superior court’s decision to affirm the decision of the hearing
officer. We conclude that substantial evidence supported the hearing officer’s finding
that the vehicle had not been shown to be safe for roadway use and that the decision not
to title or register it therefore had a reasonable basis.
II.      FACTS AND PROCEEDINGS
              Paige Vonder Haar purchased a vehicle from a seller in Oregon in 2007.
The parties label the vehicle variously as an “electric car” or a “customized golf cart,”
depending on their perspective. Paige’s husband David testified that it was one of a
number of vehicles built by Dale Noland for Disneyland “to move passengers and their
luggage from hotels and places in the park.” The Vonder Haars were not given any
documents of title or registration at the time of purchase, but the bill of sale described it
as a “1972 Noland car” (though it appears the vehicle may actually have been
manufactured in 1971). The vehicle model was identified as “Ambassador.” The


         1
             See 2 Alaska Administrative Code (AAC) 92.990(a)(2) (2012) (“ ‘division’
means the division of motor vehicles in the department”); see also 2 AAC 92.990(a)(1)
(“ ‘department’ means the Department of Administration”).

                                             -2-                                       7005

Vonder Haars intended that their son would use the vehicle “to sell ice cream on the
streets in Fairbanks.”
              Alaska law permits the operation of low-speed vehicles on public roads that
have certain speed limits.2 In addition to specifying minimum and maximum speeds for
such vehicles,3 Alaska law requires that they meet “weight, equipment, and safety
standards set by the [D]epartment [of Administration] by regulation; weight, equipment,
and safety standards shall be consistent with, and may not exceed, federal standards.”4
The Department of Administration has not promulgated regulations for low-speed
vehicles, but federal regulations detail safety standards for them,5 and the parties to this
appeal agree that, in the absence of state regulations, state law should be interpreted as
incorporating these federal standards.
              In 2009 David attempted to title and register the Noland car as a low-speed
vehicle. He applied at the DMV office in Fairbanks; because he lacked the usual
documentation, a DMV employee inspected the vehicle for compliance with safety
standards.
              The employee did not find a Vehicle Identification Number (VIN), any
indication that the vehicle came from a manufacturer that follows federal safety
standards, or any other visible assurance that the vehicle met those standards. David


       2
              AS 28.35.261.
       3
             AS 28.90.990(a)(16). At the time of the events in this case, low-speed
vehicles were defined at AS 28.90.990(a)(15). In 2014 the subsections were reordered
alphabetically without change to the definition of low-speed vehicle. Compare AS
28.90.990, with former AS 28.90.990 (2012); see also Revisor’s notes, AS 28.90.990
(2014).
       4
              AS 28.90.099(a)(16).
       5
              49 C.F.R. § 571.500 (2014).

                                            -3-                                       7005

asked for a second inspection. An Alaska State Trooper took a look at the vehicle, noted
its lack of doors, opined that “[i]f you got hit in this, you’d be killed,” and declared the
vehicle unsafe to drive on the road.6 DMV informed the Vonder Haars that the vehicle
could not be registered as a low-speed vehicle, though it could be registered for off-road
use.
              Later in 2009, Paige obtained a surety bond and appraisal for the vehicle
and succeeded in having it titled and registered as a low-speed vehicle at a satellite DMV
location.7 The satellite location was operated by a private contractor, who did not inspect
the Vonder Haars’ vehicle for compliance with safety standards.8
              In 2010 the Department wrote Paige a letter, informing her that it had
cancelled the vehicle’s title upon learning that it “may be a customized golf cart” and
explaining that “[t]he DMV does not title or register golf carts.” The letter informed
Paige that she should take the vehicle to the Fairbanks DMV office for an inspection
within 15 days. It also informed her that she had a right to an administrative hearing, that
she had 15 days in which to ask for one, and that her failure to do so would “waive [her]
right to a hearing and the [DMV’s] cancellation of the title [would] be affirmed and


       6
             There is no indication in the record that the trooper was basing his opinion
on the applicable legal standards, and we give it no weight.
       7
               A person who lacks sufficient evidence of ownership (in this case, a prior
title) may apply for title after posting a bond to indemnify others who might have an
interest in the vehicle. AS 28.10.216(a)(2)(A), (b). The bond must be based on a “bona
fide appraisal which reasonably conforms with nationally recognized used-vehicle
valuations,” and “[t]he appraisal must be for a complete, street legal vehicle physically
present in this state.” 2 AAC 92.010(b) (2012).
       8
              Because the contractor’s computer system did not recognize “Noland” as
a make of vehicle, the title and registration listed the make as “Ambassador,” and
because the computer system would not accept model years prior to 1972, 1972 was
listed as the model year.

                                            -4-                                       7005

final.” According to David, the Vonder Haars never received the letter. In 2011,
however, when the Vonder Haars attempted to renew the vehicle’s registration, they
were informed that its earlier title and registration had been revoked and that their
application for a new title and registration was denied.
              The Vonder Haars then requested an administrative hearing, which was
held in August 2012. David testified that the vehicle was capable of traveling at a
minimum speed of 20 miles per hour and a maximum speed of 25 miles per hour. He
testified that the vehicle was equipped with headlights, “stop lamps” (that is, “back
lights” that are “like brake lights”), reflectors, exterior mirrors on both sides, a parking
brake, seatbelts, and a windshield.
              The hearing officer found that the vehicle could not be registered as a low-
speed vehicle because the Department had determined it was “unsafe to be driven or
moved on a highway.” She found “that the cart was not manufactured for highway use
based on its custom build, the lack of [a manufacturer’s certificate of origin], and the lack
of a 17 digit VIN.” She further found “that the cart does not meet the requirements to
title and registration for purposes of a low-speed cart due to the lack of a known
manufacturer.” She therefore upheld the Department’s revocation of title.
              Paige appealed to the superior court, which reviewed the agency’s decision
under the “reasonable basis” standard, applying the “substantial evidence” standard to
the underlying findings of fact. The superior court found that the agency’s determination
that the Vonder Haars’ vehicle did not meet the applicable standards for low-speed
vehicles was supported by substantial evidence and the decision not to title and register
it was reasonable; it therefore affirmed the hearing officer’s decision.
              Paige appealed to this court.




                                              -5-                                      7005

III.   STANDARDS OF REVIEW
                “Where the superior court acts as an intermediate court of appeal for an
administrative decision, we directly and independently review the underlying
administrative decision, and may affirm the decision below on any ground supported by
the record.”9
                We review factual findings made by an administrative agency using the
“substantial evidence” standard, under which “findings will be upheld so long as there
is enough relevant evidence to allow a reasonable mind to adequately support such a
conclusion.”10     “ ‘[W]e will not reweigh conflicting evidence, determine witness
credibility, or evaluate competing inferences from testimony,’ as these functions are
reserved to the agency.”11
                “We review questions of law involving agency expertise under the
reasonable basis test and where no expertise is involved under the substitution of
judgment test.”12 “When applying the reasonable basis test, we ‘seek to determine
whether the agency’s decision is supported by the facts and has a reasonable basis in law,




       9
            Conkey v. State, Dep’t of Admin., Div. of Motor Vehicles, 113 P.3d 1235,
1237 (Alaska 2005).
       10
            McKitrick v. State, Pub. Emps. Ret. Sys., 284 P.3d 832, 837 (Alaska 2012)
(quoting Rhines v. State, 30 P.3d 621, 624 (Alaska 2001)) (internal quotation mark
omitted).
       11
            Id. (alteration in original) (quoting Lindhag v. State, Dep’t of Natural Res.,
123 P.3d 948, 952 (Alaska 2005)).
       12
            Titus v. State, Dep’t of Admin., Div. of Motor Vehicles, 305 P.3d 1271, 1276
(Alaska 2013).

                                            -6-                                     7005

even if we may not agree with the agency’s ultimate determination.’ ”13 “Under the
substitution of judgment standard, we may ‘substitute [our] own judgment for that of the
agency even if the agency’s decision had a reasonable basis in law.’ ”14
IV.    DISCUSSION
       A.     Low-Speed Vehicles And Alaska Motor Vehicle Law
              Alaska law allows the use of “low-speed vehicles” on public roads with
maximum speed limits of 35 or 45 miles per hour depending on location.15 A low-speed
vehicle must be “manufactured to be capable of propelling itself and achieving a
minimum speed of 20 miles an hour,” must not have “been modified to have a maximum
speed greater than 25 miles an hour,” and must meet “weight, equipment, and safety
standards set by the department by regulation[,] . . . [standards that] shall be consistent
with, and may not exceed, federal standards.”16
              The federal safety standards for low-speed vehicles are found at
49 C.F.R. § 571.500.17 The parties agree that these standards apply.18 The federal


       13
            Davis Wright Tremaine LLP v. State, Dep’t of Admin., 324 P.3d 293, 299
(Alaska 2014) (quoting Tesoro Alaska Petrol. Co. v. Kenai Pipe Line Co., 746 P.2d 896,
903 (Alaska 1987)).
      14
              Id. (alteration in original) (quoting Tesoro Alaska, 746 P.2d at 903).
       15
              AS 28.35.261.
       16
              AS 28.90.990(a)(16).
       17
              Although the United States Department of Transportation has since added
additional rear visibility requirements for low-speed vehicles to 49 C.F.R. § 571.500, see
Standard No. 500; Low-speed vehicles, 79 Fed Reg. 19,249 (Apr. 7, 2014) (codified at
49 C.F.R. § 571.500 ¶ S5(b)(11)), we apply the 2011 version of the regulation in effect
at the time of the events at issue here.
       18
              Because both parties refer to 49 C.F.R. § 571.500 as stating the applicable
                                                                            (continued...)
                                           -7-                                      7005

standards, like Alaska’s statute, require that a low-speed vehicle have a maximum speed
of not more than 25 miles per hour;19 but unlike Alaska’s statute, the federal standards
also mandate “[g]eneral test conditions” and procedures under which this maximum
speed must be demonstrated.20 Federal standards mandate that low-speed vehicles have
certain equipment — such as headlamps, turn signal lamps, and seat belts21 — and they
provide detailed specifications for some of these items.22 Federal standards also require
that low-speed vehicles have a 17-character VIN.23
             Under Alaska law the Department of Administration may refuse to issue
a certificate of title or may revoke a previously issued title under certain conditions.24
It may also refuse to issue a vehicle’s registration or may revoke a registration for
reasons including that “the vehicle is determined to be mechanically unsafe to be driven
or moved on a highway, vehicular way or area, or other public property in the state.”25


      18
        (...continued)
law, we do not need to decide whether reading AS 28.90.990 as incorporating the federal
standards is a permissible construction of the statute absent the adoption of state
standards, as the statute plainly contemplates.
      19
             49 C.F.R. § 571.500 ¶ S5(a) (2011).
      20
             Id. ¶¶ S6, S7.
      21
             Id. ¶ S5(b).
      22
             See, e.g., id. ¶¶ S5(b)(8), (10).
      23
            Id. ¶ S5(b)(9) (referencing 49 C.F.R. § 565.23(b), which requires a 17­
character VIN).
      24
               AS 28.10.221(a) (stating that “[t]he department may refuse to issue a
certificate of title and may suspend or revoke a previously issued certificate of title”).
      25
             AS 28.10.041(a)(4); see also AS 28.10.051(a)(1) (“The department may
suspend or revoke the registration of a vehicle . . . [when] the department determines that
                                                                             (continued...)
                                           -8-                                       7005

       B.	    The Department’s Decision Not To Title And Register The Vonder
              Haars’ Vehicle As A Low-Speed Vehicle Had A Reasonable Basis.
              Paige challenges the Department’s decision that the vehicle was not eligible
for title and registration as a low-speed vehicle.26 She contends that the Department
could not lawfully rely on the lack of a VIN, a manufacturer’s certificate of origin, and
a known manufacturer in denying title and registration. She argues that she produced
evidence sufficient to prove compliance with the applicable safety standards and that the
hearing officer erred in ruling otherwise.
              We conclude that substantial evidence supported the agency’s finding that
the vehicle was not roadworthy, though not in the way the hearing officer explained.27
In support of her conclusion that the Department properly denied title and registration,
the hearing officer found “that the cart was not manufactured for highway use based on
its custom build, the lack of [a manufacturer’s certificate of origin], and the lack of a 17
digit VIN.” She also found that the vehicle could not be titled and registered as a low-
speed vehicle “due to the lack of a known manufacturer.” But Paige is correct that the
law does not require a low-speed vehicle to be “manufactured for highway use,” have
a manufacturer’s certificate of origin, or come from “a known manufacturer.” These may

       25
         (...continued)
the registration or certificate, plate, or permit was fraudulently procured or erroneously
issued.”).
       26
               Although there are several discrete agency actions at issue here — the
initial refusal to title and register the vehicle, revocation of the subsequently issued title
and registration, and the refusal to issue a new title and registration —Paige argued those
issues at the administrative hearing, in the superior court, and before us as dependent
upon the same question of compliance with the applicable safety standards. We address
them in the same way.
       27
             See Conkey v. State, Dep’t of Admin., Div. of Motor Vehicles, 113 P.3d
1235, 1237 (Alaska 2005) (noting that, in independently reviewing an administrative
decision, we “may affirm the decision below on any ground supported by the record.”).
                                         -9-	                                  7005

be helpful indications that the vehicle meets the applicable safety standards, but it is
actual compliance with the safety standards that the law requires. There is nothing in the
governing statutes that would prevent a vehicle that complies with the safety standards
from being titled and registered as a low-speed vehicle regardless of whether it was
“manufactured for highway use,” has a manufacturer’s certificate of origin, or comes
from “a known manufacturer.”
              A 17-character VIN, on the other hand, is required by the federal low-speed
vehicle standards.28 But Alaska law allows for the replacement of missing or altered
VINs, so the lack of one does not prevent an owner from ultimately acquiring title and
registration.29 Besides, the apparent purpose of a VIN is not to assure compliance with
safety standards, but rather “to simplify vehicle identification information retrieval and
to increase the accuracy and efficiency of vehicle recall campaigns.”30 Here, the
evidence showed that the vehicle’s manufacture predated the current VIN system but that
the vehicle did have a five-digit registration number that could serve the same purposes
of identification.31   Under these circumstances, the Department may have acted
unreasonably had the only evidence that the vehicle was unsafe been its lack of a VIN.
              In other federal standards, however, the regulations require not only that
low-speed vehicles have a maximum speed of 25 miles per hour, but also that this be
demonstrated under test conditions that are highly specific with regard to ambient


       28
              49 C.F.R. § 571.500 ¶ S5(b)(9); id. § 565.23(b).
       29
              AS 28.10.061.
       30
              49 C.F.R. § 565.1.
       31
             VINs have been used by American automobile manufacturers since 1954,
but the National Highway Traffic Safety Administration standardized the VIN as a 17­
character number beginning with the 1981 model year. See Vehicle Identification
Number Requirements, 73 Fed. Reg 23,367, 23,368 (Apr. 30, 2008).
                                        -10-                                   7005

temperature, wind speed, road surface, gradient, weight, and tire pressure, among other
things.32 Certain pieces of the required safety equipment — such as a windshield and
seatbelts — must also conform to very specific safety standards.33
              At the administrative hearing, the only evidence presented concerning the
vehicle’s speed capabilities was David’s affirmative answer when his counsel asked him
whether the vehicle was “capable of propelling itself and achieving a minimum speed of
20 miles an hour . . . [a]nd a maximum speed of 25 miles an hour.” The testimony about
the mandatory safety equipment was similarly brief and conclusory. There was no other
testimony about the basis for David’s conclusions, and no other evidence that the vehicle
had been tested under the conditions or in accordance with the exacting procedures that
the federal safety standards require.34 In the absence of the usual documents and
certifications from which the Department could presume compliance with safety



       32
              49 C.F.R. § 571.500 ¶ S6.
       33
               See, e.g., id. ¶ S5(b)(8) (“Each low-speed vehicle shall be equipped with . . .
[a] windshield that conforms to the Federal motor vehicle safety standard on glazing
materials (49 CFR 571.205).”); id. ¶ S5(b)(10) (“Each low-speed vehicle shall be
equipped with . . . [a] Type 1 or Type 2 seat belt assembly conforming to Sec. 571.209
of this part, Federal Motor Vehicle Safety Standard No. 209, Seat belt assemblies,
installed at each designated seating position.”).
       34
               In the superior court, Paige submitted an affidavit from an expert in antique
automobiles who attested, among other things, that he had “inspected Ms. Vonder Haar’s
1972 Nolan[d] transporter and it meets all State of Alaska and Federal requirements to
be licensed as a low-speed vehicle (LSV).” It is unclear whether the affidavit was made
part of the record. The parties did not refer to it in their subsequent arguments, nor is it
mentioned in the superior court’s decision, which appears to rely solely on the agency
record. And while Paige mentions the affidavit in her brief on this appeal, she does not
address it in her argument. As in the superior court, the question before us is whether
the hearing officer’s decision had a reasonable basis in the law and the agency record.
Our decision does not limit the evidence that may be presented to the Department should
the Vonder Haars again seek to title and register their vehicle.
                                             -11-                                      7005

standards, the Department required the Vonder Haars to demonstrate actual compliance
with those standards.35 And substantial evidence supports the hearing officer’s finding
that the Vonder Haars did not carry this burden.36 Because the vehicle’s compliance with
applicable safety standards had not been satisfactorily demonstrated, there was a
reasonable basis for the Department’s decision that it could not be titled or registered as
a low-speed vehicle.
              Paige contends that the administrative decision does not involve agency
expertise or fundamental policy questions and that the “substitution of judgment”
standard is therefore appropriate for our review. We reject this contention. The
substitution of judgment standard is appropriate “where the agency’s specialized
knowledge and experience would not be particularly probative on the meaning of the



       35
              There appears to have been no discussion of the burden of proof either at
the agency hearing or in the superior court. The Department’s hearing officer framed the
issues as including “whether this particular vehicle was in compliance with [the statutes
governing title and registration],” which appears to place the burden on the Vonder
Haars. At oral argument before this court, Paige asserted that the Department bore the
burden to prove that the vehicle did not comply with the safety standards, citing a
provision of the Administrative Procedure Act, AS 44.62.460(e)(2). But the APA’s
hearing procedures are not extended to the proceeding at issue here by either the Act
itself, see AS 44.62.330(a), or the Department’s own statutes. See AS 44.62.330(b);
AS 28.05.141. The Department has regulations that govern hearings related to actions
taken under Title 28, but they do not address the burden of proof. See 2 AAC 93.010­
030. Because Paige failed to raise this issue below or brief it on appeal, we have no
occasion to decide it. See Brandon v. Corr. Corp. of Am., 28 P.3d 269, 280 (Alaska
2001) (“A party may not raise an issue for the first time on appeal. And cursory
treatment of an issue is considered by this court to be waiver of that issue.” (footnote
omitted)).
       36
              See Rollins v. State, Dep’t of Pub. Safety, 312 P.3d 1091, 1096-97 (Alaska
2013) (finding substantial evidence in the record to support board’s finding that applicant
for renewal of liquor license had failed to establish she was without fault in allowing
operation of licensed premises to lapse).
                                            -12-                                      7005

statute.”37   The reasonable basis standard, in contrast, is appropriate “when the
interpretation at issue implicates agency expertise or the determination of fundamental
policies within the scope of the agency’s statutory functions.”38 Clearly, the legislature
intended to give the Department some measure of discretion in determining whether a
vehicle meets the requirements for titling and registration; the Alaska statutes provide
conditions under which the Department “may refuse to register a vehicle”39 and specify
that the Department “may refuse to issue a certificate of title.”40 And the statute defining
“low-speed vehicle” expressly delegates to the Department the authority to set the safety
requirements for low-speed vehicles by regulation,41 further acknowledging the role of
agency expertise.42      Accordingly, “deference should be granted because the
[Department], having specialized knowledge in a field, is in a better position than a court
to make such determinations.”43 Because “[w]hether the [hearing officer’s] findings




         37
            Marathon Oil Co. v. State, Dep’t of Natural Res., 254 P.3d 1078, 1082
(Alaska 2011) (quoting Matanuska-Susitna Borough v. Hammond, 726 P.2d 166, 175
(Alaska 1986)).
         38
              Id.
         39
              AS 28.10.041(a) (emphasis added).
         40
              AS 28.10.221 (emphasis added).
         41
              AS 28.90.990(a)(16).
         42
              See Cook Inlet Pipe Line Co. v. Alaska Pub. Utils. Comm’n, 836 P.2d 343,
348 (Alaska 1992) (“The reasonable basis standard is especially appropriate where the
legislature has delegated to the agency broad regulatory authority over an area in
question.”); see also Hammond, 726 P.2d at 175-76.
         43
              Weaver Bros., Inc. v. Alaska Transp. Comm’n, 588 P.2d 819, 821 (Alaska
1978).
                                           -13-                                       7005

were sufficient to justify denial [of title and registration] is a question of law involving
agency expertise[, w]e apply the reasonable basis test.”44
              “When applying the reasonable basis test, we ‘seek to determine whether
the agency’s decision is supported by the facts and has a reasonable basis in law, even
if we may not agree with the agency’s ultimate determination.’ ”45 Alaska Statute
28.10.041(a)(4) provides that the Department “may refuse to register a vehicle if . . . the
vehicle is determined to be mechanically unsafe,” and AS 28.10.221(a)(1) provides that
the Department “may refuse to issue a certificate of title . . . [when] required information
. . . [has] not been provided.” Because substantial evidence supported the hearing
officer’s conclusion that the Vonder Haars’ vehicle had not been shown to comply with
the applicable safety standards, the Department had a reasonable basis under AS
28.10.041 and AS 28.10.221 for its refusal to title and register the vehicle as a low-speed
vehicle.46
V.     CONCLUSION
              The superior court’s decision affirming the hearing officer’s decision that
the Department was not required to title and register the Vonder Haars’ vehicle is
AFFIRMED.




       44
              Button v. Haines Borough, 208 P.3d 194, 203 (Alaska 2009).
       45
            Davis Wright Tremaine LLP v. State, Dep’t of Admin., 324 P.3d 293, 299
(Alaska 2014) (quoting Tesoro Alaska Petrol. Co. v. Kenai Pipe Line Co., 746 P.2d 896,
903 (Alaska 1987)).
       46
              In her list of issues presented for review Paige also identifies the superior
court’s rulings on a motion to supplement the record and a motion for reconsideration.
These issues are not briefed, however, and we consider them waived. State v. O’Neill
Investigations, Inc., 609 P.2d 520, 528 (Alaska 1980) (“Failure to argue a point
constitutes an abandonment of it.”).
                                            -14-                                      7005